


110 HRES 1446 IH: Expressing the importance of swimming

U.S. House of Representatives
2008-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1446
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2008
			Mr. Sires (for
			 himself, Ms. Wasserman Schultz,
			 Mr. Payne, and
			 Mr. Pastor) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the importance of swimming
		  lessons and recognizing the danger of drowning in the United States, especially
		  among minority children.
	
	
		Whereas the recent success of the United States Olympic
			 swim team, including the record-breaking eight gold medals won by Michael
			 Phelps, has brought great attention to swimming;
		Whereas a recent New York Times article entitled
			 Despite Olympic Gold, Swimming Statistics Are Grim, highlighted
			 the irony of the United States Olympic glory in light of a shocking number of
			 drownings in the United States;
		Whereas the New York Times has also highlighted the
			 discrepancies in swimming education between African-American children and White
			 children in the article Everyone Into the Water;
		Whereas according to the Centers for Disease Control and
			 Prevention (CDC), there were 3,582 unintentional and fatal drownings in the
			 United States in 2005 representing an average of 10 drowning deaths each
			 day;
		Whereas for every child who fatally drowns in the United
			 States, there are four near-drowning incidents that require emergency care and
			 can lead to brain damage resulting in permanent disabilities ranging from loss
			 of memory to the loss of all basic functions;
		Whereas children are the most susceptible to fatal
			 drowning incidents with one out of four victims being 14 years old or
			 younger;
		Whereas drowning is the second most common unintentional
			 cause of death among children ages 1 to 14;
		Whereas minority drowning rates greatly exceed the rates
			 of White children;
		Whereas according to the CDC, the fatal drowning rate for
			 African-American children between the ages of 5 and 14 is over three times
			 higher than the rate for White children, and the rate for American Indian and
			 Alaska Native children is over two times higher;
		Whereas according to a recent study by the University of
			 Memphis, almost 60 percent of African-American and Latino children do not know
			 how to swim as compared to roughly 30 percent of White children;
		Whereas long-existing stigmas regarding minorities and
			 swimming have contributed to the lack of swimming education in minority
			 communities, and nonswimming minority families are far less likely than
			 nonswimming White families to enroll in swimming lessons;
		Whereas according to the United States Census Bureau, in
			 2007, 33.7 percent of African-Americans, 28.6 percent of Latinos, and 12.5
			 percent of Asian-Americans lived below the poverty line as compared to 10.1
			 percent of Whites, and swimming lessons can cost hundreds of dollars per
			 course;
		Whereas the Virginia Graeme Baker Pool and Spa Safety Act
			 was signed into law in December 2007 addressing the pressing need for increased
			 pool and spa safety requirements and education to prevent accidental deaths by
			 drowning;
		Whereas effective drowning prevention strategies require
			 several approaches such as supervision, fully gated pools, CPR training, and
			 swimming skills;
		Whereas the ability to swim is an important and essential
			 skill, and according to Safe Kids Worldwide, in order to help prevent drowning,
			 children should be enrolled in swimming lessons as early as age 4 to learn how
			 to float, tread water, and enter and exit the pool; and
		Whereas nonprofit initiatives like Asphalt’s Green
			 Waterproofing program and USA Swimming’s Make A Splash program,
			 as featured by the New York Times, are working hard to meet the need for
			 swimming lessons by partnering with local communities to offer all children
			 access to swimming education: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses the importance of access to
			 swimming lessons for all communities in the United States;
			(2)recognizes the danger of fatal
			 unintentional drowning in the United States;
			(3)condemns the persistent high rates of fatal
			 drowning among all children, especially minority children;
			(4)celebrates the passage of the Virginia
			 Graeme Baker Pool and Spa Safety Act, and recognizes that swimming lessons
			 represent only one part of drowning prevention programs;
			(5)celebrates the work of initiatives like
			 Asphalt’s Green Waterproofing program, USA Swimming’s Make A
			 Splash, and Safe Kids USA to educate parents and caregivers on water
			 safety and drowning prevention messages; and
			(6)encourages public and private funding to
			 support current and future initiatives that provide all children access to
			 swimming education.
			
